                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL C. MILLER                 :       CIVIL ACTION
                                  :
              v.                  :
                                  :
BGHA, INC., et al.                :       NO. 19-1293

                             MEMORANDUM

Bartle, J.                                         June 30, 2021

            Plaintiff Michael C. Miller has sued defendants

BGHA, Inc. d/b/a Big Game Treestands (“BGHA”) and Dunham’s

Athleisure Corp. d/b/a Dunham’s Sports (“Dunham’s”) in this

diversity action for strict liability, negligence, and breach of

warranty.    Plaintiff claims that a treestand to be used for

hunting, manufactured by BGHA and sold by Dunham’s, was unsafe

and caused serious and permanent injuries when it collapsed

beneath him and he fell from a height of eighteen to twenty

feet.   Before the court is defendants’ motion to exclude or

limit at trial the testimony of plaintiff’s expert, Brian

Beatty.

                                  I

            The facts in this matter are contested, but for

present purposes the court will view the facts in the light most

favorable to plaintiff when considering whether to permit his

expert, Brian Beatty, to testify.
          In September 2014, plaintiff purchased from Dunham’s a

2014 Big Game “The Guardian XL” Two-Man Ladderstand as

manufactured by BGHA.   Treestands allow a person or persons to

sit in an elevated position while hunting.   This model, LS4850,

which can be used by two people, has a weight capacity of 500

pounds.   It has been tested and complies with Treestand

Manufacturer’s Association (“TMA”) and ASTM standards1 and is

accompanied by multiple warning labels on the box and with the

written and video instructions.

          This particular treestand consists of three ladder

sections, a seat platform with a capacity for two, a foot

platform, two arm rests attached to the seat platform, and a

shooting rail across the front of the seat platform.     There are

also two full-body safety harnesses, an adjustable support bar

to be installed between the tree and the lower part of the

ladder, two stabilizer straps that crisscross and wrap behind

the tree to the opposite poles of the stand, and a ratchet strap

that attaches to either side of the treestand at the top.     The

instructions say that this stand requires three adults to

install properly.   Plaintiff, who owns a number of treestands,




1.   ASTM International is formerly known as American Society
for Testing and Materials and publishes standards across
industries and products. There are ASTM standards that apply to
the treestand industry.
                                -2-
testified that he watched the video of safety instructions and

read the manual before the installation.

            On October 1, 2014, plaintiff had installed the

treestand on his grandparents’ property with his friend, Dylan

Kramer, when he fell from a height of approximately eighteen to

twenty feet.   According to plaintiff’s deposition testimony, the

treestand collapsed after he climbed the ladder and placed

either his foot or his knee on the foot platform while

attempting to secure his safety harness to the tree.      Plaintiff

is 6’5” and weighed approximately 290 pounds at the time of the

incident.

            Kramer is 5’3” and weighs 185 pounds.    He testified at

his deposition that he and plaintiff pulled the stand up and

then plaintiff attached the stabilizer bar at about plaintiff’s

chest height between the ladder and the tree.       According to

Kramer, plaintiff wrapped a strap around the tree to secure the

stabilizer bar and then Kramer climbed the ladder to put in

place the ratchet strap and secure the upper portion of the

treestand.    He tightened the ratchet strap until it dug into the

tree and was tight.    Next plaintiff climbed up the ladder to

secure his harness to the tree.     He fell when he reached the

foot platform and placed his foot or knee on it.      He has no

memory of what specifically happened that caused his fall.



                                  -3-
          The treestand stayed connected to the tree following

plaintiff’s fall and was bent down toward the ground.

Plaintiff’s father collected the stand and accompanying parts

and stored them in his garage.   Plaintiff claims that he was

wearing his safety harness at the time of his fall and was

attempting to attach it to the tree at the moment when he fell.

          Plaintiff offers Brian Beatty as his expert.   Beatty

is a mechanical engineer who worked in the power plant industry

from 1989 through 2019 consulting on plant design, construction,

safety, operations, maintenance, equipment, and product safety,

among other areas.   He currently works for Fleisher Forensics as

a mechanical engineer consulting in product liability and

premises liability cases on topics such as workplace safety and

compliance.

          As preparation for this matter, Beatty reviewed the

pleadings, discovery, depositions, photographs,2 engineering

drawings for the treestand, local climatological data, and the

expert report of defendants’ expert.   On January 24, 2020,

Beatty inspected the treestand and disassembled ladder sections.

He also viewed videos online of people installing different

treestands, but he did not review the video instructions that




2.   Some of the photographs were taken by Miles F. Buchman who
initially performed an examination of the treestand on behalf of
plaintiff on July 25, 2017 but is now deceased.
                                 -4-
came with the model at issue here.    He familiarized himself with

the instruction manuals and looked up product details for other

models online.   He also reviewed photographs of the tree.   He

did not, however, examine the tree itself.

         Beatty has opined in this matter on a range of topics

including the warnings and instructions accompanying the

treestand, the steel used in this product, the pressure

plaintiff placed on the foot platform, and areas in which BGHA

did not properly design the treestand or could have made it

safer.

                                II

         Rule 702 of the Federal Rules of Evidence provides

that:

         A witness who is qualified as an expert by
         knowledge, skill, experience, training, or
         education may testify in the form of an
         opinion or otherwise if:
              (a) the expert’s scientific,
                   technical, or other specialized
                   knowledge will help the trier of
                   fact to understand the evidence or
                   to determine a fact in issue;
              (b) the testimony is based on
                   sufficient facts or data;
              (c) the testimony is the product of
                   reliable principles and methods;
                   and
              (d) the expert has reliably applied
                   the principles and methods to the
                   facts of the case.

         The preeminent case on Rule 702 is Daubert v. Merrell

Dow Pharmaceuticals, Inc. in which the Supreme Court explained

                                -5-
that “under the Rules the trial judge must ensure that any and

all scientific testimony or evidence admitted is not only

relevant, but reliable.”   509 U.S. 579, 589 (1993).    This

standard also applies to “technical” and “other specialized”

knowledge under Rule 702 and not just to “scientific” knowledge.

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999).

          Testimony is relevant if it will “assist the trier of

fact to understand the evidence or to determine a fact in

issue.”   Daubert, 509 U.S. at 591.   Reliability requires that

the testimony “be based on the ‘methods and procedures of

science’ rather than on ‘subjective belief or unsupported

speculation.’”   Schneider ex rel. Estate of Schneider v. Fried,

320 F.3d 396, 404 (3d Cir. 2003).     Rule 702 permits experts a

“wide latitude to offer opinions” while the court acts in a

“gatekeeping role.”    Daubert, 509 U.S. at 592, 597.

          A Rule 702 inquiry is a “flexible one” that is focused

“solely on principles and methodology, not on the conclusions

that they generate.”   Id. at 594-95.   Some though not the only

factors that a court might consider are whether the theory can

be tested, whether it has been subject to peer review, what the

rate of error is, and whether the theory is generally

acceptable.   Id. at 593-94.

          The party presenting the expert need not show that the

opinions of the expert are correct but rather that by a

                                -6-
preponderance of the evidence the opinions of the expert are

reliable.    Id. at 744.   Instead “[t]he analysis of the

conclusions themselves is for the trier of fact.”     Kannankeril

v. Terminix Int’l, Inc., 128 F.3d 802, 807 (3d Cir. 1997).

Rule 702 “has a liberal policy of admissibility.”     Id. at 806.

            The opposing party may attack expert testimony using

“[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.”

Daubert, 509 U.S. at 596.     Additionally, “[c]redibility is for

the jury.”   Kannankeril, 128 F.3d at 809-10.    The jury is tasked

with making “[d]eterminations regarding the weight to be

accorded, and the sufficiency of, the evidence relied upon by

the proffered expert.”     Walker v. Gordon, 46 F. App’x 691, 695

(3d Cir. 2002).

                                  III

            Our Court of Appeals has explained that Rule 702

requires expert testimony to meet three standards:

“qualification, reliability and fit.”     Schneider, 320 F.3d at

404.   Qualification requires the expert to have specialized

expertise.   Id.

            Defendants contest the qualifications of Beatty as an

expert in this matter by arguing that he does not have any

experience with treestand products or consumer products and has

never before analyzed a similar product to this one.    Plaintiff

                                  -7-
counters that Beatty is qualified as a mechanical engineer who

has spent much of his career evaluating equipment safety and

safety processes.

         Beatty is qualified by his education, training, and

lengthy work history as a mechanical engineer in evaluating

safety protocols and equipment to testify as to the product

design and safety in this matter.     He has specialized expertise

and training as a mechanical engineer that will enable him to

help the trier of fact understand the design of the treestand.

The fact that this may be his first time testifying as to this

specific product does not disqualify him from rendering an

expert opinion on its design and safety.     After all, there must

always be a first time for any expert.

         Defendants also aver that Beatty has no expertise in

designing or formulating warnings or instructions and thus

should not be permitted to testify as to the warnings and

instructions.   Our Court of Appeals has explained that an expert

need not be “substantively qualified” in the design of the

specific product or the drafting of service manual instructions

to meet the “liberal qualification requirement” of Rule 702.

Pineda v. Ford Motor Co., 520 F.3d 237, 245 (3d Cir. 2008).

Rather the expert’s “expertise in the stresses and other forces

that might cause a material” to fail such as the product at



                                -8-
issue “was more than sufficient to satisfy Rule 702’s

substantive qualification requirement.”      Id.

           In addition, the expert need not “opine on how the

warning should be worded or how it should appear” to testify

that the instructions might result in failure or that a warning

is necessary since the expert is still “substantively qualified

to testify on this point because a proper warning is also a

solution to an engineering problem.”      Id.   Beatty does not have

to be a human factors or warnings expert to testify how the

instructions and warnings affect the engineering forces in

assembling the treestand and thus is qualified to testify on

these issues.

           This court must also evaluate an expert’s testimony

for fit.   Fit requires that the testimony must be relevant to

the issues of the case so as to assist the trier of fact.

Schneider, 320 F.3d at 404.      Defendants do not object to the fit

of Beatty’s opinions.     His testimony on the design and use of

the treestand clearly fit the issues of this case.      His

testimony will help the trier of fact understand the evidence

presented regarding this treestand design.

           We now turn to the reliability of Beatty’s testimony.

Reliability requires that an expert’s opinions be based on sound

methods and procedures.    Id.   Defendants argue that Beatty’s

opinions are inconsistent with physical evidence and are not

                                  -9-
based on scientific principles or methodologies.    Plaintiff

counters that Beatty based his opinions on engineering

principles and sound methodology following an inspection of the

materials in question.

          Beatty furnished an expert report and response to the

report of defendants’ expert and testified at a deposition.      At

his deposition, Beatty opined that BGHA could have designed a

safer treestand that would have prevented plaintiff’s fall.

Specifically, he testified that two ratchet straps as used in

models prior to the 2014 model are safer than one strap based on

engineering principles because two straps eliminate a pivot

point and thus would have stabilized the foot platform.    He also

opined that 2 millimeter thick steel rather than 1.2 millimeter

thick steel can withstand more stress because it has a higher

moment of inertia which reduces the sheer stress on the steel

tube.   Beatty conceded that he would need to do further

calculations to say for sure whether 2 millimeter steel would

have prevented the accident altogether.

          The parties agree that the ladder sleeves, which

connect and stabilize the ladder sections, were installed upside

down.   Beatty opines that BGHA created a defective design and

could easily have designed the sleeves so as not to have allowed

them to be installed incorrectly and to have indicated on the

sleeves themselves which direction to place them.

                               -10-
         Beatty also offered his perspective that the model at

issue here was not as well supported as earlier models because

BGHA eliminated the under gussets attached between the ladder

and the foot platform so as to support the foot platform.

Beatty posited that these gussets would have increased rigidity

to resist sheer stress on the treestand and reduced the

possibility of bending which occurred here.   While he did not

perform calculations as to the difference in the models, he

understands the characteristics and differences between the 2014

and earlier models and used engineering principles to come to

this conclusion.

         In addition, Beatty testified that a strong enough

treestand would not be affected by whether two people raised the

treestand instead of three people as required by the

instructions.   Fewer people can impart unintended forces on the

ladder, but a well-designed treestand would be able to absorb

and easily handle any additional stress from having two people

instead of three install it.

         Finally, Beatty opined as to the ways in which the

foot platform was improperly designed to withstand pressure

caused by dynamic forces.   For example, Beatty explained that

the ASTM standards to which the treestand adhered do not account

for the additional dynamic forces at a moment a person

transitions from the ladder to the foot platform.

                               -11-
          Beatty undertook a pounds per square inch [“psi”]

analysis based on engineering principles that calculates the

pressure applied over a given surface area.       The treestand was

tested under the ASTM standards for 10 psi.       Beatty opined that

plaintiff’s weight from his foot or knee on the foot platform

would have applied greater pressure.       The structural static

strength of the treestand is rated for twice the weight rating,

which in this case is 500 pounds.       However, Beatty explained

that one can exceed the pressure tested on the treestand with a

weight less than 500 pounds if used on a smaller surface area

thereby applying higher pressure to that surface area.

          Plaintiff weighed approximately 290 pounds at the time

of the incident.   Beatty estimated that plaintiff applied that

weight when he stepped or knelt on the foot platform over what

was perhaps a 25 square inch surface area.       Such weight on that

surface area would create a pressure of around 11.6 to 12 psi on

the foot platform thus exceeding the 10 psi as tested.

According to Beatty, when plaintiff stepped on the foot platform

the pressure exceeded the yield strength of the steel based on

calculations for sheer stress and caused the steel tubing to

deform.

          Beatty admits, as did defendants’ expert, that he did

not test any of the materials.    He also testified that he has no

opinion on whether plaintiff was wearing his safety harness.

                                 -12-
However, plaintiff was climbing the ladder to attach his safety

harness to the tree at the level of the seat platform when he

fell.    Whether he was wearing his safety harness is irrelevant

since he fell before having the chance to attach it.

           In support of their arguments to exclude, defendants

cite Surace v. Caterpillar, Inc., a products liability case in

which our Court of Appeals affirmed the district court’s

exclusion of the plaintiff’s expert.     111 F.3d 1039 (3d Cir.

1997).    In that case, plaintiff’s proffered expert was an

electromechanical engineer who intended to testify regarding

warning devices and based his opinion on the particular

“phenomenon of habituation.”    Id. at 1055.   The Court of Appeals

found that his “theory of liability ‘hinged on habituation,’ an

area in which [the expert] has no training and no experience.”

Id.   The Court of Appeals explained that the expert had not read

any literature on habituation, had not participated in any

testing, did not have any experience in designing this product

from a human safety standpoint, and based his opinion solely on

another individual.    Id. at 1055-56.   The court concluded that

“[b]ecause habituation was the crux of his theory of liability,

and indeed the central issue of design defect in the case” the

expert’s testimony was properly excluded.      Id. at 1056.

           Unlike the expert in Surace, Beatty offers opinions

from an engineering perspective on the design and safety aspects

                                -13-
of the treestand based on support, strength, dynamic loads, and

other principles common in engineering.     His opinion does not

hinge on an unusual concept with which he has no familiarity or

experience as was the case of the expert’s reliance on

habituation in Surace.

         Beatty’s opinions are reliable as they are based on

engineering principles and sound methodologies.      They are not

the unsupported speculation that the court in its gatekeeping

role is tasked to exclude.     Significantly, Beatty testified

about the psi analysis in determining the amount of pressure

applied on the foot platform at a given point and that the

pressure applied exceeded the ASTM standards the treestand was

certified to withstand.    His psi analysis can be tested and

evaluated for correctness.     He also is well-qualified as a

mechanical engineer to discuss the sheer stress and dynamic

forces involved in a product’s design.

         The fact that defendants dispute Beatty’s conclusions

regarding the strength and design of the treestand does not

alter this conclusion since Beatty’s analysis does not have to

be correct or without flaw to be admitted.      See In re Paoli, 25

F.3d at 744.   Instead, the party presenting the expert need only

show that by a preponderance of the evidence the opinions of the

expert are reliable.     Id.   As Beatty relies on engineering

principles that are able to be tested in forming his opinions,

                                  -14-
his testimony is reliable.    It is up to the jury as the trier of

fact to determine whether his analysis is correct, whether he is

a credible witness, and what weight to apply to his conclusions.

See Kannankeril, 128 F.3d at 809-10.      Defendants may dispute any

of Beatty’s testimony on cross-examination and with the

presentation of their own expert’s testimony.      See Daubert, 509

U.S. at 596.

         Finally, defendants argue that the court should

exclude Beatty’s testimony because he failed to rule out all

other possible causes of the accident.     However, the case they

cite to support this argument is Heller v. Shaw Industries,

Inc., 167 F.3d 146 (3d Cir. 1999).     There our Court of Appeals

explained that a medical expert need rule out only “[o]bvious

alternative causes.”    Id. at 156.    Beatty ruled out other causes

of plaintiff’s fall and was not obligated to opine further on

the matter.    Again, what caused plaintiff to fall and whether

the treestand had a design defect and inadequate warnings is for

the jury to decide.

         As Beatty is qualified, his testimony fits the issues

of this case, and his opinions are reliable, this court will

admit him as an expert to testify at trial on behalf of

plaintiff.




                                -15-
